                        IN THE UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF ARKANSAS
                                HOT SPRINGS DIVISION

THOMAS GAVIN                                                                            PLAINTIFF

v.                                    Case No. 6:19-cv-6036

PAUL ACALEY;
and JANSSENS MOTOR EXPRESS
D/B/A JMX, INC.                                                                    DEFENDANTS

                                             ORDER

       Before the Court is Defendants’ Motion to Dismiss. (ECF No. 23). Defendants state that

all claims in this case have been settled and move to dismiss this matter with prejudice. Defendants

have indicated that Plaintiff does not oppose the instant motion. Accordingly, the Court finds that

the Motion to Dismiss (ECF No. 23) should be and hereby is GRANTED. The above-styled and

captioned case is hereby DISMISSED WITH PREJUDICE.

       If any party desires that the terms of settlement be a part of the record therein, those terms

should be reduced to writing and filed with the Court within thirty (30) days of the entry of this

judgment. The Court retains jurisdiction to vacate this order and to reopen this action upon cause

shown that the settlement has not been completed and further litigation is necessary.

       IT IS SO ORDERED, this 27th day of February, 2020.

                                                             /s/ Susan O. Hickey
                                                             Susan O. Hickey
                                                             Chief United States District Judge
